Citation Nr: 1757326	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  

The Veteran contends her breast cancer is due to herbicide exposure.  The Board notes the Veteran's breast cancer is not a condition eligible for service connection due to herbicide exposure on a presumptive basis.  38 C.F.R. § 3.309(e).  However, the Board must also consider service connection on a direct basis to provide the Veteran with all possible avenues of entitlement.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the herbicide presumption does not preclude a veteran from establishing direct service connection.

The Veteran's DD Form 215 added the several medals to the Veteran's DD Form 214, including the Republic of Vietnam Campaign medal.  The Veteran is also service-connected for diabetes mellitus type 2 due to herbicide exposure.  Therefore, the Veteran's claim's file supports a concession of exposure to herbicides due to her service in the Republic of Vietnam.  The Veteran contends her diagnosed breast cancer is due to herbicide exposure.  The Veteran has yet to be afforded a VA examination regarding her current appeal; therefore, a VA examination to determine the etiology of the breast cancer is required prior to adjudication of the Veteran's appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must obtain any outstanding VA treatment notes not associated with the Veteran's file.  The RO must request the Veteran submit private treatment records necessary to substantiate the claim.

2. Forward the Veteran's claim file to a qualified medical professional and afford the Veteran a VA medical examination.  This examiner must review the entire claims file and interview the Veteran.

The examiner must provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's breast cancer was caused military service, to include herbicide exposure. 

A complete rationale for all opinions expressed should be provided.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After the requested actions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.

4. After the development has been completed, readjudicate the claim for service connection.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




